Case 2:20-cv-00301-KSM Document 1 Filed 01/16/20 “Page 1 of 50

_ ed
ME,

OL IN THE UNITED STATES DISTRICT COURT!
o FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   

 

COVENANT REALTY, 4
20 301°

Plaintiffs, CIVIL ACTION NO:

WESTMINSTER AMERICAN INSURANCE
COMPANY,

Defendant,

 

 

NOTICE OF REMOVAL

TO: THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Pursuant to 28 U.S.C. §§ 1332, 1441(a) and 1446, Defendant, Westminster American
Insurance Company (hereinafter “Defendant”), hereby files the instant Notice of Removal.
Defendant seeks removal of this case from the Court of Common Pleas, Philadelphia County, to
the United States District Court for the Eastern District of Pennsylvania. In support of this Notice
of Removal, Defendant states as follows:

CASE BACKGROUND AND FOUNDATION FOR REMOVAL

1. On or about December 31, 2019, Plaintiff filed a Civil Action Complaint in the
Court of Common Pleas, Philadelphia County, Pennsylvania, against Defendant. Plaintiff’s
Complaint seeks judgment against Defendant for breach of contract of its insurance contract and

trespass in connection with a denial of coverage stemming of Plaintiff's claim for losses allegedly

 
Case 2:20-cv-00301-KSM Document 1 Filed 01/16/20 Page 2 of 50

incurred on July 10, 2019. A true and correct copy of Plaintiff's Complaint, which constitutes the
entirety of all pleadings filed in this matter, is attached as Exhibit A and incorporated by reference.

2. This Court has original jurisdiction over this matter pursuant to 28 U.S.C. § 1332.
Further, this matter is one that may be removed to this Court pursuant to 28 U.S.C. § 1441 because
it is a civil action that is between citizens of different states and in which the amount in controversy
exceeds $75,000, exclusive of interest and costs.

3. The United States District Court for the Eastern District of Pennsylvania is the
appropriate Court in which to file this Notice of Removal because the State Court Action is pending
in Philadelphia County, Pennsylvania. See 28 U.S.C. § 1441{a).

COMPLETE DIVERSITY OF CITIZENSHIP

4, There is complete diversity of citizenship between the parties.

(a) Plaintiff. Plaintiff is a Pennsylvania licensed business with a principle place of
business located at 8414 Torresdale Avenue, Philadelphia, PA 19136.

(b) Defendant. Defendant is a Maryland Corporation with a principle place of
business located at 8890 McDonogh Road, Suite 310, Owings Mills, MD 21117. Thus,
Defendant is not a citizen of Pennsylvania and is diverse from the Plaintiff.

. AMOUNT IN CONTROVERSY EXCEEDS $75,000

5. Plaintiff does not quantify the amount of damages it seeks to recover in this case in
the Complaint.
6. Because “‘the Complaint may be silent or ambiguous on one or more of the

ingredients needed to calculate the amount in controversy,’ ‘[a] defendant’s notice of removal then
serves the same function as the Complaint would in a suit filed in federal court.’” Morgan v. Gay,

471 F.3d 469, 474 (3d Cir. N.J. 2006).

 
Case 2:20-cv-00301-KSM Document1 Filed 01/16/20 Page 3 of 50

7. Where a federal cause of action is based on diversity jurisdiction, the Complaint must
allege an amount in controversy between the parties in excess of the statutory minimum. See 28
ULS.C. § 1332(a); Golden v. Golden, 382 F.3d 348, 354-355 (3d Cir. Pa. 2004). The amount need
not be proven; rather, the amount is judged from the face of the Complaint and is generally
established by a good faith allegation. See Horton v. Liberty Mut. Ins, Co., 367 U.S. 348, 353, 6
L. Ed. 2d 890, 81 S. Ct. 1570 (1961) (measuring “good faith” by whether it appears “to a legal
certainty the claim is really for less than the jurisdictional amount”) (internal quotations and

citations omitted); St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 288, 82 L. Ed. 845,

 

58 S. Ct. 586 (1938); see also Jumara v. State Farm Ins. Co., 55 F.3d 873, 877 (3d Cir. 1995).

8. Here, the amount in controversy more likely than not exceeds $75,000 based on
Plaintiff's claims, the alleged losses, and the recovery sought in the Complaint. Plaintiff seeks
recovery based on allegations of breach of contract of insurance contract and trespass in connection
with a denial of coverage stemming of Plaintiff's claim for losses allegedly incurred on July 10,
2019. The allegations in the Complaint are that Plaintiff, Covenant Realty, has sustained and makes
claim for suffering direct physical loss and damage to the insured’s property. See Exhibit A.

9. Defendant denies the allegations in the Complaint. Taking those allegations on their
face as true, however, as this Court must do for the purpose of determining the propriety of
removal, it is clear that Plaintiff's claims, as evidenced by the Complaint attached hereto as Exhibit
A, demonstrate an amount in controversy in excess of $75,000.

11. Given the diversity of the real parties and an amount in controversy in excess of
$75,000, this Court has jurisdiction over the causes of action and claims asserted in the State Court
Action pursuant to 28 U.S.C. § 1332, and this action is properly removable pursuant to 28 U.S.C.

§ 1441.

 
Case 2:20-cv-00301-KSM Document1 Filed 01/16/20 Page 4 of 50

OTHER ISSUES
12. This Notice of Removal is timely filed. See 28 U.S.C. § 1446(b).
13. This Notice of Removal has been served on Plaintiffs counsel.
14, The undersigned counsel hereby certifies that there are no hearings set before the
Court of Common Pleas, Philadelphia County, from which this case is removed, and all pleadings
and process files therein are attached hereto.
CONCLUSION
Because Plaintiff and the Defendant are citizens of different states, and the amount in
controversy exceeds $75,000, exclusive of interest and costs, this Court has jurisdiction over the
Plaintiff's claims pursuant to 28 U.S.C. § 1332. Defendant is therefore entitled to remove this case
to this Court pursuant to 28 U.S.C. § 1441.
Wherefore, Defendant requests that the action now pending before the Court of Common

Pleas, Philadelphia County, Docket No. 191204163, be removed to this Court.

 
  

ER & HOLLAENDER LLP

 

Charles M. Adams, CPCU, Esquire

Attorneys for Defendant, Westminster American
Insurance Company

Identification No. 310405

1818 Market Street, Suite 2430

Philadelphia, PA 19103

vu T: 215-732-3255
Dated: \ {dS AO cadams(@Issh-law.com

 
Case 2:20-cv-00301-KSM Document1 Filed 01/16/20 Page 5 of 50

EXHIBIT A

 
Case 2:20-cv-00301-KSM Document1 Filed 01/16/20 Page 6 of 50

Court of Common Pleas of Philadelphia County
Trial Division

Civil Cover Sheet

PLAINTIFE'S NAME DEFENDANT'S NAME

   

 

 

 

COVENANT REABTY WESTMINSTER AMERICAN INSURAHCE COMPANY

| PLAINTIFF'S ADDRESS oo ~ DEFENDANTS ADDRESS - oO
#414 TORRESBALE AVENUE 8896 MCDONOGH ROAD SUITR 316
PHILADELPHIA PA 191356 OWINGS MILL MD 21117

 

PLAINTIFF'S MAME DEFENDANTS NAME

 

 

PLAINTIFF'S ADDRESS DEFENDANT'S ADDRESS

 

 

 

 

 

 

 

   
  
   

  

 

[PLAINSIEFSNAME re DEFENDANT'S NAME
PLAINTIFF'S ADDRESS : - DEFENDANT'S AODRESS
DYOTALHUMBER OF BLATIFFS | TOTAL NUMBER OF DEFENDANTS COMMENCEMENT GF AGHON . ee
: 1 1 ERI. Complaint - [7] Petition Action ET Notive of Appeal
- . EE) Wril of Sumpions °C] transtee Frain Other ducisdictions
AMOUNT 1H CONTROVERSY GOURT PROGRAMS fOr :
> ssa8 [2] Arbitration mG CT. Mase Ton: commerce ("] Setdement
pt SEH nr fess HJ nay 2 eT Sayings Actiaii [3] shiner Court Appeal [I] Minors
[x] More than $50,080.00 | Bd Non-Jury : ry Appeais [7 wansurvival

 

| : CL Petitions
iL omer: Ce . -

 

 

CASE TYPE AND CODE

1G - CONTRACTS OTHER

 

STATUTORY BASIS FOR CAUSE OF ACTION

 

 

KS CASE SUBJECT TO

FILED : JATION ORDER? |

PRO PROTHY | COORBINATI mo o
DEC 31 2019
K, KALOGRIAS

"RELATED PENDING CASES (LIST BY CASE CAPTION AND DOCKET NUMBER)

 

TO THE PROTHONOTARY:
| Kindky enter my appearance on behalf of Plaintiff/Petitioner/Appellant: COVENANT REALTY

Papers may be served at the address set forth below.

   

ADGRESS

 

NAME OF PLAINTIFF'SIPE TITHIOHER'SIAPPELLANT'S ATTORNEY

 

 

 

ANTHONY J, DIULIO | 26.7 JPR BLVD
» SUITE 1270
PHONE NUMBER i FAX NUMBER / PHILADELPHIA PA 1 R03
(215) 559-2900 1 ¢215)568-2901
SUPREME COURT IDENTIFICATION Mo. : E-MAIL ADDRESS
| 312763 » adiuliv@wdblegal,com

SIGHATURE OF FILING ATTDRANEY OR PARTY DATE SUBMITED

ANPHGOAY OflL Tc

 

Tuesday, December 31,

 

FINAL COPY (Approved by the Proihanatary Clerk)

 
Case 2:20-cv-00301-KSM Document1 Filed 01/16/20 Page 7 of 50

WILEELER, DIULIO & BARNABREE, P.C.
BY: Anthony DiUho, Esquire

Attomey LD. No.: 312763

One Penn Center - Suite 1270

1617 JFK Boulevard

Philadelphia, PA 19103

Phone: (215) 568-2900

Email: adiulio@wdblegal com

 

COVENANT REALTY
8414 Torresdale Avenuc,
Philadelphia, Pennsylvania, 19136

V8.

WESTMINSTER AMERICAN
INSURANCE COMPANY |

8890 McDonogh Road

Suite 316, Qwings Mil, MPD 2E1L7

CIVIL ACTION COMPLAINT UC -

NOTICE

You have been sued in court. [PF you wish to defend
avajast the claims sei forth in the following pages, you must
take action wiihin pwenty (20) days after cits complaint and
notice are served, by entering. 4 written appearance personally
or by allomey and fing in writing wilh-the court your
defenses or objections to the Claims’ sol forth against you. You
are warned thal if you failio de sa the case may. proceéd
without you and a judpment may be catered against you by the
court without firther notice for assy mdncy claimed in the
complaint or for any other claim er reliof requested by the
plainuiff. You tiay lose pionty or property or other rights
HAportant to yout.

YOU SHOULD TAKE THIS PATER TO YOUR
LAWYER AT ONCE, IF YOU DO NOT HAVE A
LAWYER, GO ‘TO OR TELEPHONE THE OFFICE SET
FORTH BELOW TO FIND OUT WHERE YOU CAN GET
LEGAL HELP,

PHILADELPHIA BAR ASSOCIATION
Lawyer Reforal Service
110] Market St, 2th Floor
Philadeiphia, PA E@107-2911
Telephone: 215-238-6333
Fax: 215-238-1159

 

 

   

THIS LS NOT AN ARBITRATION cast,
FURY TRIAL WAIVED, File 1d

COURT OF COMMON PLEAS
PHILADELPHIA COUNTY

DOCKET NO.

Contract}

AVISO

Le han demandado g usted en fa corte. 81 usted quicre
defendersc de estas demandas expuestas on las paginas
siguientes, usted tiene veinte (20) dias de plaze al partir de ta
fecha de la demanda y la nolificagion. Hace falta ascentat nna
compirencia escrita o en persona a con un abowado y entregar
a la corte en forma escrita sus defenses o sus objeciones a las
demandas en contra de su persona. Sea avisado que si usted no
se defiende, la corte tomara medidas y puede continaar is
demanda en contra suya sin previo aviso o notificacion.
Ademas, la corte puede decider a favor del demandante y
reywiere que usted cumply con fodas fas provisiones de esta
tlematila. Usted puede perder diners o sus propicdades y otros
derechos importantes para dled,

LLEVE ESTA DIMANDA A UN ABOGADO
IMMEDIATAMENTE, S! NO TIENE ABOGADO O SI NO
TIENE EL DINERO SUFICIENTE DE PAGAR TAL
SERVICIO, VAYA EN PERSONA © LLAME POR
TELEFONO A LA OFICINA CUYA DIRECCION SE
ENCUENTRA ESCRITA ABAJO PARA AVERIGUAR
DONDE SB PUEDE CONSEGUIR ASISTENCIA LEGAL.

ASOCIACION DE LICENCIADOS DE FILADELPIA
Servicio De Referencia & informacion Legal
110) Market Strcet, 11 Flvor
Filadeifia, Pennsylvania 19107 (215) 238-6333

Case [):

TS lLauel ios

 
Case 2:20-cv-00301-KSM Document1 Filed 01/16/20 Page 8 of 50

THIS TS NOT AN ARBITRATION CASE,
JURY TRIAL WALVED,

WHEELER, DIULIO & BARNABET, P.C.

BY: Anthony Dillio, Esquire Attormey for Plaintiff(s)
Attomey LD. No.: 312763

One Penn Center - Suite 1270 -

1617 JFK Boulevard

Philadelphia, PA 19103

Phone: (215) 568-2900

Email: adiuliog@wdblegal.cam

 

COURT OF COMMON PLEAS
COVENANT REALTY PIHNLADELPITA COUNTY
8414 Torresdale Avenue,
Philadelphia, Pennsylvania, 19136
DOCKET NO.
V5.

WESTMINSTER AMERICAN
INSURANCE COMPANY

8890 McDonogh Road

Suite 310, Qwings Mil, MD 21417

 

CLYETL ACTION COMPLAINT (1C - Contract)

I. Plaintiff, Covenant Really, (hereafter referred to as “Plaintiff’), is a licensed
business in the state of Pennsylyania with a mailing address set forth above.

2. Defendant, Westminster American Insurance Company, (hereinafter referred to as
“Defendant’), is a corporation duly organized and existing which is authorized to conduct
business as an insurance company within the Commonwealth of Pennsylvania and maintains a
place of business for that purpose at the address set forth above and issues policies of insurance
within the City and County of Philadelphia.

3, Defendant, in its regular course of business isstied to Plaintiff a policy of

insurance ("the Policy") covering Plaintiff's property localed at LOL E. High Street, Pottstown,

Case 119: $91)201163

 
Case 2:20-cv-00301-KSM Document1 Filed 01/16/20 Page 9 of 50

Pennsylvania 19464 ("the Property"). A copy of the Policy is not in Plaintiffs’ possession, bul a
copy of saine is believed to be in defendant's care, custody and control,

4, On or about 7/10/2019, while the Policy was in full force and effect, Plainulf
suffered direct physical loss and damage to the insured Property believed to be the result of a
peri] insured against under the Policy, resulting in damage to the insured premises and those
areas and to the extent set forth in the preliminary estimate of loss, a true and correct copy of
which is attached hereto and made part hereof and marked Exhibit "A".

5. Notice of this covered loss was given to Defendant in a prompt! and timely manner
and Plaintiff, at all relevant times, fully complied with all of the terms and conditions required by
the Policy.

A, Defendant, despite demand for benefits under the Policy, has refused, without
legal justification or cause, and continues fo refuse, to pay to Plaintiff monies owed for the
damages suffered as a result of the Loss.

7, Solely as a result of Defendant's failure and refusal to pay benefits lo Plaintiff as

required under the Policy, Plaintiff has suffered loss and damage in an amount in excess of

$50,000.00.
COUNT f
Tn Assumpsit - Breach of Contract
&. Plaintiff incorporates by reference the facts and allegations contained in the

foregoing paragraphs as though fully set forth hereinafter at length.
9, Defendant is obligated by the terms of the contract to indemmify Plaintift's loss.
10, Despite submission of reasonable proof and demand for full and complete

payment with respect to Plaintiff's Loss, Defendant has not paid to Plamtiff all of the policy

Clase [> 1oT201463

 
Case 2:20-cv-00301-KSM Document1 Filed 01/16/20 Page 10 of 50

benefits to which they are entitled under the Policy and has refused to provide finds sufficient to
bring Plaintiffs’ hame to pre-loss condition.

li. Defendants denial of coverage was made without a reasonable basis in fact,

12. Defendant's refusal to indemnify Plaintiff's loss constitutes a breach of the
insurance contract.

WIITEREFORE, Plaintiffs demand judgment against Defendant in an amount in excess of
$50,000.00 together with interest and court costs.

COUNT I
In Trespass - 42 Pa.€.S,A, §8371

13. Plaintiff incorporates by reference the facts and allegations contained in the
foregoing paragraphs as though fully set forth hereinafter at length.

i4. Defendant has engaged in bad faith conduct toward Plaintiff with respect to 1ts
adjustment of Plaintiff's covered Loss, in violation of 42 Pa.C.S.A. $8371 et seq.

18. Tn furtherance of its bad faith and wrongful denial and refusal to pay benefits for
Plaintiffs covered Loss, Defendant, acting by and through its duly authorized agents, servants,
workmen or employees has engaged in the following conduct;

a. by sending correspondence falsely representing that Planitifi’s loss caused
by a peril insured against under the Policy was not entitled to benefits due and owing under the
Policy;

b. in failing to complete a prompt and thorough investigation of PlaintiPs
claim before representing that such claim is not covered under the Policy;

c in failing te pay Plaintiff's covered loss in a prompt and timely manner;

a. in failing to objectively and fairly evaluate Plaintiffs claim;

Clase TD: 1b aod 1a

 
Case 2:20-cv-00301-KSM Document1 Filed 01/16/20 Page 11 of 50

e. ia conducting an unfair and unreasonable investigation of Plaintiff's
claim:

£ in asserting Policy defenses without a reasonable basis in fact;

g. in flatly misrepresenting pertinent facts or policy provisions relating to

coverages at issue and placing unduly restrictive interpretations on the Policy and/or claim
forms;

h. in failing to keep Plaintiff or their representatives fairly and adequately
advised as to the status of the claim:

i. in unreasonably valuing the loss and failing to fairly negotiate the amount
of the loss with Plaintiff or their representatives;

j. in failing to promptly provide a reasonable factual explanation of the basis

for the denial of Plaintiff's claim;

k, in unreasonably withholding policy benefits;
LE in acting unreasonably and unfairly in response to Plaintiff's claim;
mi. in unnecessarily and unreasonably compelling Plainuff to institute this

lawsuit to obtain policy benefits for a covered loss, that Defendant should have paid promptly
and without the necessity of litigation;
i. in denying this loss from a collapse with no plausible evidence that the
damage was known to Plaintift
0. in denying this loss from collapse with no plausible evidence that the
damage was not hidden.
16. For the reasons set forth above, Defendant has acted in bad fatth in violation of 42

PaC5.A. $8371, for which Defendant is lable for statutory damages including mterest fram the

Case [Lh 191204163

 
Case 2:20-cv-00301-KSM Document1 Filed 01/16/20 Page 12 of 50

date the claim was made in an amount equal to the prime rate of interest plus three percent, court
costs, attorneys" fees, punitive damages, and such other compensatory and/or consequential
damages as are permitted by law.

WHEREFORE, Plaintiff demands judgment against Defendant in an amount in excess

of $50,000.00, together with interest, court costs, counsel fees and damages for delay.

WHEELER, DIULIO & BARNABEI, P.C.

BY: _ 4/ Anthony DiUlio

ANTHONY DIULIO, ESQUIRE
Attorney for Plamtiff(s)

 

Case (9: papmuaras

 
Case 2:20-cv-00301-KSM Document1 Filed 01/16/20 Page 13 of 50

VERIFICATION

I, Anthony DiUho, counsel for Plaintiff, verity that the statements contained in the
foregoing document are true and correct to the best of my knowledge, information and belief,

and are made subject to the penalties of 18 Pa.C.S. §4904, relating 1o unsworn falsification to

 

authorities.
WHEELER, DIULIO & BARNABE], P.C.
BY: ‘sf Anthony DiUlio
ANTHONY DIULIO, ESQUIRE
Attomey for Plaintiff(s)
Date:

Case 1D: 19)zb47e3

 
Case 2:20-cv-00301-KSM Document1 Filed 01/16/20 Page 14 of 50

EXHIBIT “ A”

Case TE}: 181264163

 
Case 2:20-cv-00301-KSM Document1 Filed 01/16/20 Page 15 of 50

Covenant Realty
101 E. High Street
Pattstown, PA 19464

Collapse/Wind ~ 7/10/19

Recapitulation of Claim - Building

Repairs As Per Estimate Attached

imergency Service Repairs

Belfor $5,668.22
Brandywine Elevator Company § 396.00
insured’s Labor (IMS)

2 Men, 48 Hours @ $15.00/ir. § 720.00

Tisured’s EMS Materials — tarps,
repes, sump pumps, extension cords,
emergency lights $1,023.45

Total Building Repair Costs To Date

 

Note:

Claim
$ 138,795.54

& 7807.67

$ 146,603.21

1. The insured reserves the right to supplement or amend this
presentation if additional damages/repairs are identified during
subsequent inspections or throughout the course of construction.

. Additional Temporar ime sis or insured’s repai
2. Addit | Temporary & imergency cast ed’s repairs

may be added when costs can be determined.

POLICY # COMPARY COVERAGE AMOUNT
WAITC-2628-3067 Westminster American Building $3,700,500,00
insurance Company Lass of Use ALS — 18 Months

 

Young Adjustment Conipany, ine.

EXPIRIS
BAPZI2A019

Clase TDD:

hop Dates

 
Case 2:20-cv-00301-KSM Document1 Filed 01/16/20 Page 16 of 50

Young Adjustment Coupany

900 Lenmar Drive
Blue Bell, PA 19422
(215)654-6800

Insured:

Property:

Company:

YAC Estimator:

YAC Adjuster:

Ins, Co, Adjuster:
Company:

File Number:

Date of Loss:
Date Inspected:

Price List:

Nokes

Covenant Realty / Auchenbach Apatiments
161 E, High Street
Pottstown, PA 19464

Young Adjustment Company, Inc,
Jim Vallone
Steve Figtin

Erie Schuster

Home: (215}214-0138

Paladin Adjustment Group

19-086 Policy Number; WAIC-2018-3067 Type of Loss: Collapse
TAO/2019 Pate Received:
W1O/2019 Date Entered: 7/23/2019 5:41 AM
PAWCE8X_JULI9

Restnration/ServicefRemodel

‘This is a preliminary estimate and subject review and revision,
‘This estimate does sot include contents removal or disposal.
This estimate doce nol include any code upgrades.

Case [LA TO L2b4 163 |

 
Case 2:20-cv-00301-KSM Document1 Filed 01/16/20 Page 17 of 50

Young Adjustment Company

 

900 Lemnar Drive

Biue Bell, PA [9422

(21536 54-6800

COYENANTREALTY

Double Pitched Glass /w Mctal Frame
Skylight Stru

 

DESCRIPTION

QTY REMOVE REPLACE

TAX ORP TOTAL

 

Engineering fees - are needed due to
the increased weight of the
replacement skyight ~ the original
skylighl is no tonger manufactured -
the quote is for the manufactures
replacement

Roofer - per hour - 4 men 4hrs. - demo
& remove temporary cof struchire

Windows - Skylights (Bid fem) - sce
quete from Wolferth & Associates «
‘THIS QUOTE 18 FOR MATERIALS
ONLY - TO BE INSTALLED BY
OTHERS

Windows - Skylights (Bid fiem) - see
quote front (he Skylight Doctors, LLC -
THIS QUOTE 18 FOR THE
INSTALLATION OF THE
SKYLIGHT ONLY - THIS QUOTE
DOLS NOT INCLUDE COUNTER
FLASHING, REMOVAL OF
TEMPORARY ROOF GR,
DUMPSTER

R&R Counter ffashing

Dumpster joad - Approx. [2 yards, 1-3
tons of debris

1,00 BA 0.00 750.00

16.00 HR 0.00 126.69

1.00 KA 0.00 34,740.64

1.60 BA o.06 32,515.00

40.00 LF 0.56 8.83
L0G EA 490,00 0.00

27,23 137.50 934,73

73.23 423,66 2,5146,33

13249 6,665.33 39,358,346

5,180.29 6,828.15 40,523 44

16,58 79,00 468,78
17.79 102.90 610.49

 

 

 

Totals: Double Pitched Glass Av Metal Prame Skylight Sin

2,467.31 14,256.74 84,610.33

 

 

 

 

 

 

 

a Entry/Fayer LxWaxb 15" 3" x ut x 127 3"
os
on 2| 577.38 SF Walls 122.00 SF Ceiling
ae “3 699.38 SF Walls & Ceiling {22.00 SF Floor
. y a " 13,56 SY Flooring 46.56 LF Floor Perimeter
he” 189.35 SF Long Wall $9.33 SF Short Wail
46.50 LF Ceil. Perimeter
DESCRIPTION QTY REMOVE REPLACE TAK O&kF TOTAL
Clean floor - tile 58.64 SF 0.50 0.49 3H 6.07 3841
Clean stair tread - per side - per LE 48.00 LF 0.00 G9 2.60 AD4 31K
Clean stair riser - per side ~ per LF 43.00 LF 0,00 0.40 2.42 4,03 25,35
Totals: EntrwPoyer 8.03 13.04 94,52
COVENANTREALTY 6A 2019 Pape: 2

Clase 113: 14) 2g fog

 
Case 2:20-cv-00301-KSM

Document 1 Filed 01/16/20 Page 18 of 50

Young Adjustment Company _

 

900 Lewmar Drive
Blue Bell, PA 19422
(215)654-6800

 

 

 

 

 

 

Eatry Gall LxWxd §' 7" x 7! 11" x oh sn
310,75 SF Walls 67.93 SF Ceiling
378.70 SF Walls & Ceiling 67,95 SF Floor
7.45 SY Flooring 33.00 LF Floor Perimeter
80.83 SF Long Wall 74.55 SF Short Wall
33.00 LF Cell. Perimeter
DESCRIPTION . OOTY REMOVE REPLACE TAK O&P TOTAL
Clean floor - tile 76,70 SF 0.00 0.49 ABS 7.04 49,87
Totals: Enity Hall 4.35 1.94 49.87
Stairway to Basement LxWxH 13°23 dt x
274.67 SF Walls 52.67 SF Ceiling .

327.33
5,85
103,33

 

SF Walls & Ceiling
SY Flooring
SF Long Wall

52.67 SP Floor
34.33 LE Floor Perimeter
32,00 SF Shori Wall

 

 

 

 

 

 

 

 

34.33 LF Cell. Perimeter
DESCRIPTION QTy REMOVE REPLACE TAX O&P TOTAL
Cicun stair tread - ner side - per LF 56.00 LF o.06 0.49 3,02 5.76 36,22
Clean stair riser - per side - por LF 36.00 LF 0.00 0.40 247 4.70 29.57
Clean stair stringer - per side 28.00 LE 0,00 0.65 201 3.82 24,03
Totals: Stairway to Basement 7.50 14.28 39.82
A Basement by Elevatar LxWxH 16' 8" x 8 8! 6"
oe :
Y ad 419.33 SF Walls 133.33 ST Ceiling
Ke ‘y 552.67 SF Walls & Ceiling [33.33 SF Floor
QU 14.8) SY Flooring 49.33 LF Floot Perimeter
141.67 SF Long Wall 68.00 SF Short Wall
49.33 LF Ceil, Perimeter
DESCRIPTION QTY REMOVE REPLACE TAX O&P TOYAL
Coaten! Manmtpulation charge - per hour 1.80 HR 0.60 38.50 1.49 8.09 47,99
Clean Moor 133.85 SF 0.008 0.33 4.79 9.24 58.03
Totals; Basement by levator 6.19 {7.33 106.02
COVENANTREALT Y Of6F2019 Page: 3

Case 1D 1obanedios

 
Case 2:20-cv-00301-KSM Document 1

Young Adjustment Company

Filed 01/16/20 Page 19 of 50

 

900 Lenmar Drive

Blue Bell, PA 19422

(215)654-6800

ist Floor Elevator Area

Lx Wed 18°77" x 11" 10" x 10) 8"

 

   

vin,
we 4 *)
be ° ji
SY

a

591.67 SF Walls

$11.57 SF Walls & Coiling
24.43 SY Flooring

198.22 SF Long Wall
60.83 LF Cell, Perimeter

219.90 S¥ Ceiling
259.90 SF Floor

52.25 LF Floor Perimeter
126.22 SF Short Wali

 

 

 

 

 

Missing Wall - Goes to Floor I" KG En Opens into Exterior

Misstug Wall - Goes to Floar 3's" x 6" a" Opens inte Exterior

DESCRIPTION OTY REMOVE REPLACE TAX O&P TOTAL

R&R Smoke detector - Premium grade 1.00 BA 9.34 145.89 12.60 34.07 203.90

Light bulb - Fhiorescent tithe - 2 soft 2.09 BA 0,00 5,88 193 2,62 15.81

white - mal only

R&R Fluorescent light fixture 1.00 BA }L73 9734 Wil 23,60 139,98

Clean underside of stair tread - por side 16.68 LF 6.00 0.49 6.90 172 HL79

- per LF

Clean underside of stair riser - per side - 16.68 LF 0.00 G40 G73 1g 5.80

per LF

Clean underside of stair stringer - per 6.33 LF 9.00 0,65 0.58 t4 763

side

Clean more than the walls and ceiling - 375.74 SF 9.50 0,26 28,35 47,93 300.97

includes closet exterior walls

Clean the surface area 875,74 SF 0.00 0.26 25.35 47,93 300.97

Scaliprime then paizl more (han the 875.74 SF 0.00 1.2] 52.43 225,40 1,337.18

walls and ceiling tyice (3 evats} ~ 2

calors

Clean doar (per side) 4.00 EA 0,00 5.32 2.36 447 281i

Faint door slab only - 2 coats (per side) 4.00 EA 0.60 28.54 5.78 24,32 144.30

Painter - per hour - re- stencil doors 2,00 HR 0,00 $4.70 3.97 22,97 136.34

Content Manipulation charge - per hour 1.00 TER 6.00 38.50 {.40 8.09 47,99

- remove & reset 7 laspe mailboxes

Cleats Moor - ale 219.90 SF 0.60 O49 12.44 22.97 442.96

Tolats: 1st Floor Elevatar Aren 151.83 468.43 2,822.93
COVENANTREALTY OEI2019 Page: 4

Crase LD: boy 4odias

 
Case 2:20-cv-00301-KSM Document1 Filed 01/16/20 Page 20 of 50

Young Adjustment Company

 

$08 Lenmar Drive

Blue Heli, PA 19422

(215}654-6806

 

267.94 SF Walls

Stairway To ind Floor,

313.78 SF Walls & Ceiling

5,09 SY Flooring
597.17 SF Long Wail

30.33 LF Cell. Perimeter

45.83 SF Ceiling
45.83 SF Fleor
30,33 LP Floor Parimeter
36.86 SF Short Wall

LxWxH 11! x 4" 2" x 810"

 

 

DESCRIPTION QTY REMOVE REPLACE _ TAX O&P TOTAL

Clean underside of stais ead - per side 33.36 LF 0.00 1.49 1.80 3.44 21.39

> per LP

Seal & paint underside of stair dread - 33.36 LF 6.00 4.42 6.59 29.20 173,23

per side - per LF

Clean underside of staiz riser - per side - 34.36 LF 8.00 0.40 1,47 2.80 17.83

per LF

Seal & paint underside of stair riser - 33.36 LF 6.00 2.74 4,48 19.43 11.22

per side - per LF

Clear underside of stair stringer ~ pét 28.00 LF #00 0,68 2.01 3,82 24th

side

Cleaa the walls 267.94 SF 0.00 0.26 TM bar 92.09

Seal/prime then paint the walls twice (3 267.94 SF 0.00 Lt £5.95 68.96 409.12

coats) - 2 colors

Clean handrail - wrtl mounted 19.00 LF 0.60 0,39 0.80 4.56 9.17

Paint handrail - wall mounted 19.00 LF 0.60 0.36 0.76 3.47 20.57

Clean chair rail 19.00 LF 0.00 0.25 0.52 1.00 6.27

Paiat chair zail - peo coals 19.00 LF 0.00 1.08 0.89 4.34 25.75

Clean stair tread - per sida - per LY $8.38 LF 0,00 0.49 3.E5 6.01 77

Clean stair riser ~ per side - per LP $8.78 LE 0,00 0.40 259 491 30.33

Clean siair siringer - per side 28.00 LF 0.00 0.65 2.01 3.82 24.03

Floor protection - plastic and tape - 10 45.83 SF 0.00 0,27 O75 2.66 15.78

mil

Totals: Slairway To 2nd Floor SEAL $70.09 1,025.66
COVENANTREALTY GIZOL9 Page: 3

Case 11, 79) 2041e3

 
Case 2:20-cv-00301-KSM Document1 Filed 01/16/20 Page 21 of 50

Young Adfustment Company

 

900 Leamar Drive
Biue Bell, PA $9422
(245)654-6800

2nd Floor Lower Level

LxWwsH 12' 6" 3462" x 7

 

 

1

76.17 SF Walls

228,25 SF Walls & Ceiling

3.79 SY Fioortag
87.50 SF Long Wall
25,17 LF Cell, Perimeter

52,08 SP Ceiling
52,08 SF Floor
25.17 LF Floor Perimeter
29,17 SF Short Wall

 

 

 

Missing Wall - Goes to Floor/Ceiling Px Opens into Exterior

Missing Wall - Goes to Floor/Ceiling 42" X7 Opens Into Exterior

DESCRIPTION ory REMOVE REPLACE TAX O&P TOTAL

Light bulb - Fluorescent ibe - 4! soft 2.00 EA $.00 5.48 1.33 2.62 [5.5]

white - mai, only

R&R Fluorescent light fixe 1.00 EA 11.73 97,54 Tuk 23.66 139,98

Clean hand lextured ceiling 52.08 SF 0,00 G31 1.78 3,39 2

Clean the wails {76.17 SF 1.00 0.26 $40 9.64 60,54

Sealprince then paint the walls and 228,25 SF 0.96 dai 13,59 SERPS 448.52

ceiling twice (3 coats) - 2 colors

Clean stair tread - per side - per LF 12,51 LF 0.00 6.49 0.68 L.28 8.09

Clean stair riser - per side - per LF "12.51 LE 0,00 6.46 0.84 1.G5 6.60

Clean stair stringer ~ per side 6.00 LF 6.00 0.65 0.43 0.82 4.45

Floor prep (scrape rubber back reside) 52.08 SP 0.00 0,68 £.28 7.44 44.13

R&H Cove base molding - mbber or 25.47 LP 0.26 2.04 3.87 E24 74,39

vinyl, 4" high

R&R Vinyl tle - High grade 52.08 SF 0.96 5.96 27,06 78,62 466,08

Tetals: 2nd Floor Lower Level 62.58 199.75 1,190.21
COVENANTREACPY OfOf2014 Page: 6

Clase Lo: bored tas

 
Case 2:20-cv-00301-KSM

Young Adjustment Company

900 Lenmar Dive
Blue Bell, PA 19422
(215)654-6800

 

Missing Wail - Goes to Floor
Missing Wall - Goes to Floor
Missing Wail - Gocs to Floor
Missing Wall - Goes to Fleor

Missing Wall - Gaes to neither Floor/Ceiling

Missing Wail - Goes to Floor/Ceiling

2nd Floor Elevator Area

281.42 SP Walls

417,53 SF Walls & Ceiling
15.12 SY Flooring

158.33 SF Long Wall
41,00 LF Cell. Perimeter

axe

(2) 3) 4" X 6B"
Hex

at X 68"

ata” X 36M

Subroem I: offset

62.67 SF Walls

80.00 SF Walls & Ceiling
1.93 SY Flooring

33.94 SF Long Wal!
8.00 LF Ceil, Perimeter

(24° AX TG"

Document 1

Filed 01/16/20 Page 22 of 50

LxWxH] 16" 8" x 8! 2" x 9" 6!

136.11 SP Ceiling
136.11 SP Floor
24.17 LF Floor Perimeter
77.58 S¥ Short Wall

Opens into Exterior

Opens into Exterlor

Opens inte Exterior
Opens into Exterjor
Opens into Exterior

17.33 SF Ceiling
£7.33 SP Floor
3.00 LF Floor Perimeier

34,33 S¥ Short Wall

LxWxH 4! dd! y at y 7! 1g"

Opens injo ind Floor Elevator Area

 

DESCRIPTION QTY REMOVE REPLACE TAK oa? TOTAL

Plaster patch / small repair - ready for 1.00 EA {1,00 252.75 9.69 53.19 315.63

print

Liglt bulb - Fluorescent ube - 4’ s08 2,00 BA 0.00 5,88 Lt3 2.62 15.5%

white - mai. only

R&R Fisorescent light fixture 1,00 BA TEL73 oT 5d WU 23.60 139,98

R&R Smoke detector - Premium grade 1.00 EA 5.34 £45.89 12.60 34.07 201.96

Exit sign - Detach & reset 1.00 EA 8.00 60.8) 2.20 12.77 7598

Light fixhire » Detach & reset - [.08 EA 8.00 46,77 L69 O83 58.29

cmuargency fighting

Clean fight fixture - exit & emergency Lag BA 0.00 7.19 0,85 164 19.28

Ctean the surface area S6E.G9 SF 0.06 6.26 16.26 30.73 193.03

Seal/prime then paint more lhan the 364.89 SF 0.06 144 33.43 ba456 $57.63

walls and cejling twice (3 coats} - 2

colors

Claas dour / window opening (per side} 4.00 EA 0,00 954 416 8,02 50.34

Paint dear or window opening - 2 coats 4.00 EA 0.00 23.64 442 20.07 19.05

(per side)

Clean door (per side} 4.00 EA 8.00 $42 2.36 AG 28.4)
COVENANTREALTY HEFZOLY Page: 7

Case 1D: tol 2e1is3

 
Case 2:20-cv-00301-KSM Document1 Filed 01/16/20

Young Adjustment Company

Page 23 of 50

 

900 Lenmar Drive

le Bell, PA 19422

(215}654-6800

CONTINUED - 2nd Floor Elevator Area

 

 

 

DESCRIPTION QTY REMOVE REPLACE TAX O&P TOTAL
Paint door siab only - 2 coats (per side) 4,00 BA 0.00. 28.55 5.78 24.32 144,30
Painter - per hour ~ re- stencil doors 2,00 HR 9.00 54,70 4.97 22.97 136.4
Ploor prep (serape nubber hack residue} 153.44 SF 0.00 0.68 3.79 249k 130.04
R&R Cove base rollin - rebber or 32.17 LF 0.26 2.04 4.94 16.02 94,95
vinyl, 4" high
R&R Vinyl tie ~ High grade 153.44 SF 0,96 5.96 79.70 231.63 1,373 13
Totals: 2nd Floor Elevator Arca 494,08 662.42 3,944.29
Ind to drd Ploar Stairway LxWxH & x42" xo

 

 

H77,75 SF Walls
215.08 SF Walls & Ceiling

3.70 SY Flooring
72.00 SF Leng Wall

19.75 LF Ceil. Perimeter

33.33 SF Ceiling
33.33 SF Floor
19.75 LF Floor Perimeter
37,50 SF Short Wall

 

 

 

Missing Wall - Gees te Ploor/Ceiling ar xo Opens into Exterjar

DESCRIPTION QTY REMOVE REPLACE TAX G&Pp ‘TOTAL

Clean underside of stair tread ~ per side 33.56 LF 0.00 0.49 1.84 44s 21,70

+ per LF

Clean underside of stair riser - per side - 33.56 LF 6.00 6.40 1.48 2.82 72

per LE

Clean underside of stair stringer - per 16.60 LF 0.00 0.65 1.4 2.18 13,72

side

Clean the walls 177.75 SF 6,00 0,26 5.15 972 61.69

Scaifprime then paint the walls twice () 0 177.75 SP 0.00 121 10.37 45.76 Fill

coats) - 2 colors

Clean staie tread - per side - per LF 33.54 LF 6.00 0.49 1.BE 3.43 21,78

Clean stuir riser - per side ~ per LF 3.56 LF 6.00 0.49 1.48 2,82 PVF

Clean stair stringer - per side 16,00 LF 0.00 0.65 Lid 218 3.72

Clean hanclrast - wall mounted 8.00 LF 0.09 0.39 0.34 0.65 41i

Paint handrail - wall mounted 8.00 LF 6.00 0.86 0.32 Ld? R67

Clean chair tail 3.00 LF 6.00 0.25 0.22 0.42 2.44

Paini chair afl - twa conts §,00 LF 0.06 1.08 0,37 E83 Lake

‘Tatals: Zod te 3rd Floor Stairway 23.83 16.75 465.04
COVENANTREALTY 76/7019 Papo: 8

Case [Lb 9) 20413

 
Case 2:20-cv-00301-KSM Document1 Filed 01/16/20 Page 24 of 50

Young Adjustment Company

 

000 Lenmar Drive
Blue Bell, PA 19422
(215)654-6806

 

  

 

 

 

 

 

K Lower Jrd Floor Hathway LxWxH 16' x 4° 6" x 9G
i ~
Ln 307.17 SF Walls 72.00 SP Ceiling

ne my 379.17 SF Walls & Ceiling 12.00 SF Flaor

he NL 8.00 SY Flouring 32,33 LF Floor Perimeter

~ 152.00 SF Long Wall 42,75 SF Short Wall

32.33 LF Ceil, Perimeter
Missing Wall - Goes to Vloor/Ceillng 4g" XO" g" Opens into Exterior
Missing Wall - Goes to Floor/Ceiling 4a" XO gn Opens into Exteriay
DESCRIPTION QTY REMOVE | REPLACE FAX O&P TOTAL
Plaster patch / senall repair - ready fer 1.00 BA 0.00 25275 9.69 5349 315.63
paint
Light bulb - Fluorescent fibe ~ 4° soft 2.00 BA O00 5.88 Li 2.62 45.51
white - mai. only
R&R Fluorescenl tight fixture 1.00 EA V73 97.34 Fe 23,60 139.98
Clean hand textured ceiling 72.00 SF 0.00 O.FE 247 4.69 29.48
Clean the walls 307.17 SF 0.00 0.26 8.89 16.82 105.57
Séal/prime then pajnt the walls and 379.17 SF 3,00 E21 22.56 97.59 S78,98
ceiling twice (3 coals) - 2 colors
Clean chair rai! 25,00 LF 0,00 0.25 0.69 1,32 8.26
Paint chair rail - dvo coats 23.00 LF 0.00 1.08 116 5.7] 33.87
Floor prep (scrape nibber back residue} 72.00 SF 0.00 0.68 L788 10.29 64.03
R&R Cove base molding - rubber or 32,33 LF 0.26 2.04 4OF ta 95,44
vinyl, 4" high
R&R Vinyl lite - High grade 72.00 SF 0.96 5.96 37,48 108.67 644,29
Totnis; Lower Sri Floor Haihvay 97,83 340.5] 2,028.04
as, and To 3rd Floor Stainvay Lx Wd 6 4" xd? 2" 5 9
ae ae 106.50 SP Walls 26.39 SF Ceiling:
Ces 132.89 SF Walls & Ceiling 26,39 SF Floor
RY “ 2.93 SY Flooring 1183 LP Floor Perimeter
7 57.00 SF Long Wall 37.50 SF Short Wall

14.83 LP Ceil. Perimeter

 

Missing Wall- Goes to Ploor/Celling (B47 No Opens inta Exterior
DESCRIPTION OTY TEIMOVE REPLACE VAX On FOPAL
COVENANTREALTY W6I2O19 Page: 9

Case FLD: roreuaias

 
Case 2:20-cv-00301-KSM Document1 Filed 01/16/20 Page 25 of 50

Young Adjustment Company

 

900 Lenmar Drive
Blue Bell, PA 19422
(215)654-4800

CONTINUED - 2nd To ard Floor Stabrway

 

 

 

   

DESCRIPTION OTY REMOVE = = REPLACE TAX O&P TOTAL
Clean underside of stair tread - per side 33,56 EE 0.00 0.49 18) 345370
~ por LF
Clean underside of stair riser - per side - 33.56 LF 0.00 0.40 1.48 2,82 17.72
per LF
own underside of stair stringer- per 16.00 LF 0.00 0.65 1.54 2.38 13.72
Clean the walls 106.50 SF 0.00 0,26 3,08 5.84 36.65
Seal/prime then paini the walls twice (3106.56 SF 0.00 4,24 6.34 27,42 162.63
ecats} - 2 colors
Clean stair tread - per side - per LF 33.56 LF 0.00 0.49 ial 345 21.70
Clean stair riser - per side - per 1.F 33.46 LF 0.00 0.40 1.48 2,82 17,72
Clean stair stringer - per side 16,00 LF 0.00 0.65 14 258 i372
Clean handrail » wall mounted $.00 LP 0.00 G39 0,44 0.65 41k
Paint handrail ~ wall mounted 8.00 LE 0.80 6.86 052 L.47 3.07
Clean chais rail 6.43 LF 0.00 0.25 O17 0.33 2.08
Paini chair rail - wo coats 6.33 LF 0,06 1.08 0.40 1.45 8.59
Fotals: 2nd ‘Lo 3rd Floor Stainvay 19.41 54.06 328,97

ve 3rd Floor Elevator Arca LaWall 16 8" x 8 Gx 91 6H

“ “ P 359.00 SF Walls 141.67 SF Ceiling
<< 500.67 SF Walls & Coiting 141.67 SP Floor
KC [ “ 15.74 SY Flooring 36.00 LF Floor Perimeter
Le 158.33 SF Long Wall 80.75 SF Short Wali

42.00 LF Ceil, Perimeter

 

Missing Wall. Gors to Floor/Ceifing (2747 2" XO BF Opens into Exterior
Missing Walt - Graces to aor (2) 2 X 6° 8" Opens into Exterior
DESCRIPTION Ory REMOVE REPLACE TAX O&p FOTAL
Light butb - Fhicrescent tube - 4? sof 2.00 EA 0.00 5.88 LES 2.62 15.5]
white - mat, only
R&R Fluorescent Byht Nature 1.00 EA i173 97.54 PAL 23.60 139,98
Interior Plaster Repair - Min. Charge - L0G EA 0.00 360,89 13.45 75.87 450.2)
Labor and Material :
R&R Smoke defector - Pramium grade 4.00 EA 9.34 145.89 12.60 34,07 20390
Exit sien - Detach & reset LO EA 0.00 60.83 2.20 12.77 75,78
Light fixture - Detach & reset - L.O0 FA 0.00 46,77 1.69 9.83 58,29
emerpency lighting

COVENANTREALTY HBI2D EG Page: 10

Clase | Ph )9leudies

 
Case 2:20-cv-00301-KSM Document1 Filed 01/16/20 Page 26 of 50

Young Adjustment Company

 

900 Lenmar Drive

Blue Bell, PA $9422

(2159654-6800

CONTINUED - 3rd Floor Elevator Area

 

 

 

DESCRIPTION - Ory REMOVE REPLACE TAX OaPF TOTAL
Clean fight fixture ~ exit & emergency 1.00 BA 0.00 7.79 0.85 1.64 10,28
Clean the surface area 564.83 SF 0.60 0.26 16.36 30,92 1odd4
Scealpnime then paint more than the 564.83 SF 0.00 bai 33.62 145.37 862.43
wails and ceiling twire (3 coats} - 2

colors +
Clean chair rail 33.67 LF 0.068 0.25 0.92 17? VLat
Paint chair rail - hwo coats 33.67 LF 0.06 LOB 1,86 7,69 45.61
Clean doas / window opening (per side) 4.00 FA 6,00 9.54 4.16 8.02 $0,34
Paint door or window opening - 2 coats 4.00 EA 6.00 23.64 442 29.07 119.05
{per side}

Clean door {per side) 4,00 BA 0.00 4.32 236 4.47 28.11
Puinl duor slab only - 2 couls (per side} 4.00 EA 0.00 2855 5,78 24,32 144.30
Painter - per hour - re- stenci] doors 2.00 HR 0.10 54.70 3.97 22.97 136,34
Fioor prep éserape rubber back residue) «145.67 SF 0.00 6.68 30 25,23 120.07
R&R Cove base molding - nibber or 46,00 LF 0.26 2,04 5.53 17.92 106,25
vinyl, 4” high

R&R Vinyl lile - High grade 141.67 SF 0.96 5,96 73.39 213.86 1,267.80
Totals: 3rd Floor Etevator Area 194.80 678.03 4,037.50

 

Missing Wall - Goes to Floor/Celling

Stairs to Lower 4th Floor Halhvay

264,00 SF Walls
297,33 SF Walls & Ceiling

3,70 SY Flooring
132,00 SP Long Wall

16.00 LF Ceil. Perimeter

(2) 42" X 16 6

 

BESCRIPTION QTY TEMOVE
Clean the walls 264.00 SF 0.00
ScaVarime then paint the walls twice {3 264,00 SF 0.00
coals) - 2 colors

Clean stair tread - per side - per LF 33.56 LF 9,00
Clean stair riser « per side + per LP 34.56 LF 0.00
Clean stair stringer - per side 16.00 LF 0.06
Clean handrail - wall mounted 8.00 LF o.oo

COVENANTREALTY

Opens inte Exterior

TAX

REPLACE

0.26
E2t
O49
0.40

0.65
0,39

33,33 SF Ceiling
33.33 SF Floor
16.0) LF Floor Periinmeler
68.75 SF Short Wall

7.65
13.7)
bal
P48
id4
O34

62019

LxWxH 8x 472" x Lot a"

TOTAL
90,74
403.09

2104)
17.72
13,72

ql

Page: 14

Case >: 191 204i63

 
Case 2:20-cv-00301-KSM Document1 Filed 01/16/20 Page 27 of 50

Young Adjustment Company

 

960 Lenmar Drive
Bine Bell, PA 19422
(215)654 9800

CONTINUED - Stairs to Lower 4th Floor Datlway

 

 

 

DESCRIP PION QTY REMOVE REPLACE = TAX OP TOTAL
Paint handrait - wail mounted 8.00 LF 0.00 0,86 0.32 LA? 8.67
Clean window unil (per side} 10 - 20 2.00 EA 9.00 11,05 241 464 29.15
SF . both sides

Seal & paint wood window (per side) - 2.00 BA 0.60 42.02 3,72 1778 105.54
both sides

Clean window unit (per side) 3 - USE - 16,00 EA 6,00 V4 13.50 26.00 163.34
both sides

Seal & paint wood window (per side} - 16.00 FA 0.06 29F 19.55 OR.62 585.21
Sinall - both sides

Clean crown molding 43.00 LF 0.00 033 158 2,08 18.75
Seal & paint crown molding, oversized - 43.00 LF 0.00 148 28 40,72 63,64
two codis .

Clean chair rail 8.00 LF 9.00 0.25 0.22 0.42 264
Paind chair ral] « two coals 8.0 LF 0.00 1.08 0.37 j.83 10.84
Totals: Stairs (o Lower 4th Floor Hallway 71.98 255.95 1,538.86

 

   
  

4th Moor Lower Hathvay Lx WsH 16 8" x 4!" x Ed!
, 473.67 SF Walls 72,22 SF Ceiling
Se ws 545,89 SP Walls & Ceiling 72.22 SF Floor
> ( a 8.02 SY Flooring 33.83 LF Floor Perimeter
SI 233.33 SE Long Walt 60.67 SF Short Walt

33,83 LF Ceil. Perimeter

Missing Wall - Goes to Floor/Cciling 4'2" X ta! Opens into Exterior

 

Missing Wall - Goes to Fioor/Ceiling 4'xX 14 Opens into Exteripr
DESCRIPTION QTY REMOVE REPLACE TAX O&P TOTAL
Plaster patch / small sepaie - ready tor 100 FA 0.00 252,78 9.69 53.19 345.63
paint
Clean the walls 473,67 SP 0.00 0.26 i? 25,93 162.99
Scal/prime then paint the walls tvice (3473.67 SF 0.06 E21 28,89 421,94 723,24
coats} - 2 calors
R&R Safely gtass - 1/4" wire safety 16.00 SF 1.41 49,38 59,2] 144.52 856.37
glass
Clean window unjt (per aide} 14-29 4.00 EA G00 11,05 4.82 9.28 48,30
SF - beth sides
Soaj & paint wood window (per side} - 4.00 BA G00 42,82 AR 34.58 218.99
both sides
Clean window unit (per side} 3 - 9 SF - 16.06 EA &.00 774 13.50 26,00 163.34
both sides

COVENANTREALTY 76/201 9 Page: [2

Case [> 1orspale3

 
Case 2:20-cv-00301-KSM Document1 Filed 01/16/20

Young Adjustment Company

Page 28 of 50

 

900 Lenmar Drive
Blue Bell, PA 19422
(215)654-6800

CONTENUED - 4th Moor Lower Hallway

 

 

 

 

DESCRIPTION ; Ory REMOVE REPLACE VAX O&P TOTAL
Seal & paint wood window (per side)- «(16.00 EA 0.00 29.19 19.55 8.62 "585.21
Small - both sides

Clean crows molding 48.00 LF 6.06 0,33 1.76 3.32 20,92
Seal & paint crown molding, oversized - 48.00 LF G,00 1.18 2.43 1197 7hO4
two coats

Carpenter - Finish, Trim / Cabinet - per 100 HR 0.00 63.41 2.30 13.32 79.03
hour - repair chair rait

Cloun chair rait 17.00 LF 0.00 0,25 0.47 0.96 5,62
Seal & paint chair rail - pve coals 17.00 LF 0.00 1.07 0.78 3.84 22,81
Floor prep (serape rubber back resihie) 72,22. SF 0,00 0,68 (78 16.31 GE,26
ER Cove basco molding - rubber or 33.83 LF 0.26 2.04 538 16,84 99.93
viny}, 4° high

R&R Vinyl tle - High grads 72,22 SF 0,96 5,96 37SE 109,02 646,29
Totals: 4th Floor Lower Hallway 708,31 684,55 4082.71

LxWxH 6° 4" x 482° x F284"

 

   
  

 

aN Stairs Te 4th Floor
aa 259,00 SF Walls 26.39 SF Ceiling
So : oon; 285.39 SPF Walls & Ceiling 26.39 SF Floor
om ta 2.93 SY Flooring 21.00 LF Flour Perimeter
“AL 78.1] SF Long Wall 51.39 SF Short Wall
21.00 LF Ceil. Perimeter

DESCRIPTION QTY REMOVE REPLACE TAX O&Pp TOTAL

Jean the walls 259.00 SF 0.00 G.26 730 14.18 89.02
Seal/prima then paint the wails byvice (3 259,00 SF 0,00 1.21 1541 66.65 395.45
coats} - 2 colors
R&R Safety glass - §/4" wire safety 4.00 SF LAE 39.38 14.8] 36.13 2l4id
plass
Clean window writ (per side) 10 - 20 4,00 EA 0.00 LE,05 ABZ 9.28 58.30
SF - both sides
Seal & paint wood windew (per side} - 4.00 EA 0.00 42.02 743 35,58 211.09
beth sides
Clean window unit (per side) 3 - 9 SE - 16.00 EA 0.00 V4 13.50 26.00 163,34
both sides .
Seal & paint wood window (per side} - 16.00 EA G.0e 29.19 19,55 98.62 385,21
Smail. both sides
Clegn crown molding 96.00 LF 6.00 0.33 3] 6.68 187
Seal & paint crown molding, oversized - 96.00 LF 0.00 Ls 4.86 23.85 142.09
two coals

COVENANTREALTY S620 Puue: 3

Clase PD: r9120d163

 
Case 2:20-cv-00301-KSM Document1 Filed 01/16/20

Young Adjustment Company

Page 29 of 50

 

900 Lerumar Drive
Blue Bell, PA 19422
(215}654-6800

CONTINUED - Stairs To 4th Floar

 

 

 

 

DUSCRILTION QTry REMOVE REPLACE TAX O&P TOPAL
Carpenter - Finish, Trim / Cabinet - per 1.60 HR 0.00 63.4] 2.30 13.32 79.03
hour - repair chair rail

Clean cheir rail 6.50 LF 0.00 0.25 0.18 0.34 2.15
Seat & paint chair raik - hvo coats 6.50 LF 0,00 1.67 0.29 Laz 8,72
Clean stair tread ~ per side - per LF 33.56 LF 9.00 0.49 Lal 3.45 2h
Seal & paint stair tread - per side - por 33.56 LF 9.00 4.42 6.63 29,38 E74,28
LF

Clean stair riser - per side - per LF 33.56 LP 0.00 0,40 1.48 2.82 17.72
Seal & paint stair riser - per side - per 33.56 LF 0.90 274 4.4t 19.55 115.9)
LF

Clean slafr stringer ~ por side 16.00 LF G.08 0.65 L.a4 2,18 13,72
Seal & paint stair stringer - one side 16.00 LF G.00 3.29 2.27 tra 66.05
Floor prep (scrape rubber back residue) 26.59 ST 0.00 0.68 6,65 3.78 22.38
R&R Cove base molding - rubber or 2§00 LF 0.26 2.04 3,22 10.45 G19?
vinyl, 4° high

L&R Vinyl ile - High grade 26,19 SF O96 3.96 74 39.84 236,16
Totals: Stairs To 4th Fluor 129.48 454,78 2,720.25

4th Floor Eleyafer Area

LxWerH 16' 8" x EP x 9!

 

oe
oO > 316.50 SF WaHs

. 459.11 SP Walls & Ceiling
es 16,51 SY Flooring

“ 150,00 SF Long Wall

34.50 LF Ceil. Perimeter

i

148.6) SF Ceiling

§48.61 S¥ Floor

34.56 LF Floor Perimeter
80.25 SF Short Wali

 

Missing Wall - Goes (o Floor/Ceiling tear xe Opens ints Exterior

DESCRIPTION Ory REMOVE REPLACE TAX OP TOTAL

Light bufh - Fiuorescent fibe - 4! soft 2.00 EA 0,00 5,88 Li3 2.02 15.33

white - mai. ouly

R&R Fluorescent light fixtore 1.00 EA 44,73 97.34 Ft 23,60 139,98

Ré&k Emergency lighting - bakery - 1.00 BA 16,52 296,35 25.28 674l 396.56

Commercial

R&R Smoke detector - Premium prade 1.00 EA OLY 145.89 12.60 34,07 20150

Plaster patch / small repair -rendy for 1.00 EA 0,00 252.75 of9 53.19 315.63

paint

Clean the walls 346.50 SP 0.00 0,26 9.80 16.99 106.72
COVENANTREALTY 96/2019 Page: i4

Case 1D: 191264163

 
Case 2:20-cv-00301-KSM Document1 Filed 01/16/20

Young Adjustment Company

Page 30 of 50

 

900 Lenmar Drive

Blue Bell, PA 19422

(215)654-6800

CONTINUED - 4th Floor Elevator Area

 

 

 

DESCRIPTION QTY REMOVE = REPLACE TAX OsP TOTAL
Seal/prime then paint the walls twice (7 310.50 SP aaa 121 18.48 791 AMAD
coats) - 2 colors

Clean window unit {per side} 3 - 9 SF - (6.00 EA 6.00 7.94 13.50 26,00 (63.34
bolh sides

Seal & paint wood window (per side} - 38.00 EA 0.00 29.19 46.45 234.23 1,989.90
Small - bath sides :
R&R Safety pings - 1/4" wire safety 88,00 SF 1Ar 39.48 325.65 784.83 4,770.06 i
glass

Carpenter - Finish, Trim / Cabinet - per 5.50 HR 0.00 63.4] 12,66 73,24 434.66
hour - sepa 4 window sashes

Clean chair raid 34,50 LF 0,00 0.25 04 Lt (1.38
Paint chair rail - avo coals 34,50 LF 0,00 4,08 1.63 78S 46.76
Clean crowe molding 128.00 LF 0.00 O33 4.69 8.89 55.82
R&R Crown molding - 7 1/4" $23.00 LF 0.57 5,51 3433 169,09 1,002.46
hardwood

Soal & pain crown mokling, oversized - 256.00 LF 0.80 1.18 12.96 GL 86 378.90
two cons

Clean door /f window opening (per side) 1.06 BA 6.00 9.54 tu 2,06 12.58
Paint door or window opening - 2 coals 1.00 EA 6.0 23.64 Big 5.01 29.75
(per side)

Clean door (per side} 1.06 EA 0.00 5,32 0.59 Liz 9.03
Paint door. sin’ onty - 2 coals (per side) {00 EA 0.00 28.55 145 6.69 36.09
Painter - per haur - re- stencii dears 1,08 HR 6.00 34,70 1.98 11.49 BL?
Fleer prep (scrape rubber back residue) 148,61 SF 0.09 0.88 3.67 24,23 125.95
RER Cove base mokding - nabber ac 34.50 LF 9.26 2.04 5.30 7.48 ig1,83
viny!, 4” high

R&t Vinyl tile - High prade 148,61 SF 0.96 5,96 TY 224,14 1,325.92
Totals: 4% Floor Elevator Area 64920 1 246,09 LL, 557.04

Apartnicnt 8 Living Room

 

Lx Walb 12'S 5 1158" so

 

OF
QT Pa

363.50 SF Walls
508.36 SF Walls & Ceiling

Missing Wall - Goes to uelther Floar/Ceiling

Missing Wall - Goes to Floor

COVENANTREALTY

16.10 SY Flooring
114.75 SP Long Walt
48,17 LF Ceil. Perimeter

144.86 SF Ceiling
144.86 SF Floor
42.17 LF Floor Perimeter
$05.00 SF Short Wall

Opens inte Exterior
Opens inte Exterior

6/2048

Clase HD: 191204163

 
Case 2:20-cv-00301-KSM Document1 Filed 01/16/20 Page 31 of 50

Young Adjustment Company

 

$00 Lenmar Drive
Blue Gell, PA 19422

(215)634-6800

CONTINUED - Apartment 8 Living Reo

 

 

 

DESCRIPTION QTY REMOVE REPLACE TAX O&P TOTAL
Ceiling fan - Detach & reset 1.00 EA 9.00 166.57 6.05 34,98 207,60
Contents - move out thei reset 1.00 BA 0,00 52.52 19] 11.03 65.46
Floor protection ~ plastic and ispe - 10 144.86 SF 0,08 24 2,22 752 44.5f
mk

Plaster patch / small repair - ready for 1.00 BA 0.00 252,75 $.69 53.19 315,63
paint

Clean the walls and ceiling 508.36 SP 6.00 8.26 14.72 27,82 174.71
Seal/prints ther paint the walls and $08.36 SF 8.00 1.01 26.56 189.48 649.48
ceiling fice (3 coats)

Clean and deodorize carpet 144,86 SF 6.06 0.36 5,77 10,98 63,90
Totals: Aparlment 8 Living Room 66,92 255,00 1,526.29

Apartment 20 Living Room

LEWwHt 12° 8" x 1d' 4 8! £O"

 

  
 

A

    
 

3
ra
a

331.92 SP Walls

460.22 SP Walls & Ceiling

14.26 SY Flooring
109.68 SF Long Wall

45.50 LF Ceil, Perimeter

Missing Wall - Goes fo neither Floar/Ceiling (2) 3° ¥ 3°

Missing Wall - Goes to Floor
DESCRIPTION

128.31 SF Ceiling

128.3] SF Floor
39.50 LF Floor Perimeter
91.28 SF Short Wall

Opens inte Exterior

 

Ceiling fon - Detach & reset
Contents - move out then resel

Floor protection - plastic and tape - 10
rail

Blaster patch / small repaiz - ready lor
paint

Clean ihe wails and ceiling
Seal/prime then paint the walls and
ceiling twice (3 coats)

R&R Baseboard electric heater - 5’

Clean baschoard
Paint baseboard, oversized - one coat

Clean windew tinil (per side) 1G - 20
SF

Paint wood window - | coal (per side}

COVENANTREALTY

6'X 6a" Opens into Exterior
QTY REMOVE REPLACE TAX O&P TOTAL
1.00 BA 0.00 166,577 6,05 34.93 207.60
£.00 BA 0.00 52,52 19] 1. 65.46
F28.31 SP 6,00 0.24 1,96 6.65 39.46
1.00 EA 0.69 232,75 9.69 539 315.63
460,22 SP 0.06 6.26 43.33 25,19 158,18
460.22 SF 0-0 Lge 24,05 99.42 387,99
1.00 EA 10.52 144.05 8.87 32.55 192.99
39.50 LF 0.00 0.26 11s 2.16 13.58
4980 LE 0.00 O78 Las 6.52 38.68
2.00 Ea 0.09 L185 At 484 29.15
2.00 EA 0.60 27,71 248 th.73 69,8)
16/2019 Page: 16

Case 1: 191204163

 
Case 2:20-cv-00301-KSM Document1 Filed 01/16/20

Young Adjustment Company

Page 32 of 50

 

900 Lenmar Drive

Blue Bell, PA [9422

(215)654-6860

CONTINUED - Apartinent 20 Living Roem

 

 

 

 

DESCRIPTION QOTy REMOVE REPLACE TAX Oki TOTAL
Clean door / window opening (per side) 1,00 BA 6.00 2.54 Ltd 2.00 12.58
Paint door or window opening - § coat 1.00 BA 6.08 16.05 0,96 3.40 20,17
{per side}

Paint dour or window opening - Large - 1.00 BA 0.00 18.84 0,90 3,99 23,73
1 cont {per side)

Clean Boor 128.3] SF 6.00 6.33 4.6] 8.89 55,84
Totals: Apartment 20 Living Rooin 80,50 306.04 $,830,55

Apartment 19 Bedroom

La WHE 1313" x 1262" x Bt 10"

 

 

398.64 SF Walls

551.88 SF Walls & Ceiling

13,14 SY Flooring
LI8.3E SF Long Wall

51.47 LP Cell. Perhneter

Missing Wall - Goes to neither Floar/Ceiling (2) 3" X 3"

Missing Wall - Goes to Floor

Q) 2? al x 6! gi

163.24 SF Ceiling
£63.24 SF Floor
46.17 LF Floor Perimeter
107.47 SF Short Wall

Opens into Exterior
Opens inte Extertor

 

DESCRIPTION QTY REMOVE REPLACE TAX - O&P TOTAL
Ceiling fan - Detach & reset 1.08 EA 0.00 166.57 6.05 34,98 207,60
Contents - meve out ihen resel ~ Large 1.00 EA 6.00 78.77 7.86 16.54 8,18
room
Floor protection - plastic and tape - 16 163,24 SF 0.00 0.24 2.53 8.46 50.18
mail
Interior Plaster Repais - Min, Charge - 2.00 BA 0.00 360.89 Parmety 151.73 900.4]
Labor and Material
Clean the walls and ceiling 551.83 SF 0.06 0.26 18.97 30,20 189,66
Seal/prime then paint the walts and SSE.88 SF 9.00 1.01 28.84 L1B.86 795.49
coiling ¢wice {3 coats)
Clean haseboard 40.17 OP 0.00 0.26 144 2.52 15.86
Paint baseboard, oversized - one coal AGT LF 0.06 O78 1.89 7.62 45.22
Window drapery - hardware - Delach 2.00 BA 6.00 3149 2.29 13.23 78.50
& resel
Clean window ucit (per side) 10-20 2.00 BA 0.08 11.05 2.4} 4.64 29,15
5F
Paint wood window - | coal (ner side} 2,00 BA 0.66 27.7) 2.42 11.73 69.87
Clean door f window opening (per side} 1,00 EA 0.00 9.54 1.04 2.00 12.58
Paint door or window opening - | coat 1.00 EA 6.00 16.01 76 3,46 20.17
(per side}

COVENANTREALTY M2019 Pape: 17

Case 1D: e12dias

 
Case 2:20-cv-00301-KSM Document1 Filed 01/16/20

Young Adjustment Company

Page 33 of 50

 

900 Lenmar Drive
Alue Bell, PA 19422
(215)634-6800

CONTINUED ~ Apartment 19 Bedroom

 

 

 

 

 

 

 

 

 

TESCRIPTION QTy REMOVE REPLACE TAX O&P TOTAL

Faint door or window openiag - Large - 1.00 EA 0.00 1.84 0,90 3,99 23.73

I coat (per side}

Clean deor (per side) 2.00 EA 0.86 $32 1,18 2.23 14.05

Paint door slab only - | coat {per side} 2.00 FA oa) £8.90 19] 8.05 47.76

Clean window wilt {per side} 3 - 9 SF - 1.00 BA 0.00 774 0.84 1.82 H).20

éransom

Paint wood window - 1 coat (per side} - E.G0 EA 0,00 18.37 4.80 4.06 24,26

Small - transom

Clean-ficar 163.24 SP 0.00 433 5.87 bia 71.06

Tetals: Apartment [9 Bedroom 106.48 437.22 2,653.23
Ruol

DESCRIPTION _ OTY REMOVE REPLACE TAX O&P TOTAL

Roofing Repair - Miniimen Charge - 1.00 BA 8.00 543.61 22,10 114,66 680.37

Labor and Material - repair damagect

parapet wall

Elastomeric coof coating (rubberized) 1.00 BA 8.00 96.45 3.54 20.26 120.25

small patch - parapet wall arca

Totals: Roof 25.64 134.92 800.62
Miscellancous

DESCRIPTION OTY REMOVE REPLACE TAX O&P TOTAL

Water Extraction & Remediation 48.00 HR 6.00 15.00 0.00 0.00 TAO

Technicitn - per hour - 2 men 24 hrs. ~

2 ocourrances

Includes water extraction, & elcantip and teimporary repairs to parapet wall.

Temporary Repairs (Bid Item) - invoice 1.00 BA 0.60 1,023.45 0.00 0.00 1023.45

for materials for temporury tarp and

cleanup

Temporary toilet - Minirutn rental 1,00 BA 6.00 137.56 5.00 28.48 PPL38

charge

Haul debris - per pickup trick load - 1.00 EA 138.51 6.00 5.03 29.99 172.63

including dump fees

Commercial Supervision / Projec! 10,00 HR 0.00 A959 WP 157.48 934.6!

Management - per hovr

Special Systems - Electrician - per hour 4G HR 0.00 55.00 13,79 79.69 473.59

- check scourity and alarm syslem

COVENANTREALTY SOF2DED Page: |§

Case Hs OL ate da3

 
Case 2:20-cv-00301-KSM

Young Adjus(ment Company

Document 1 Filed 01/16/20 Page 34 of 50

 

5906 Lenmar Dave
Blue Bell, PA 19422
(215)654-6800

CONTINUED - Miscellaneous

 

 

 

 

 

 

 

 

DESCRIPTION OTY REMOVE REPLACE TAX a O&P TOTAL
MISC, EQUIPMENT . 100 EA 0.00 1,890.00 0.00 0.60 1,890.00
COMMERCIAL. - replace original
elevator door lock ~ see invoice from
MISC, EQUIPMENT - 300 EA 0.00 6,00 0.00 0,60 0.00
COMMERCIAL - check & service
elevator
Temporary Repairs (Bid Item) - 1.00 EA 0,00 5,668,22 0,00 0.00 $,668,22
‘Temporary roof - see estimate from
Aetéor,
Totals: Miscellaneous 51,05 295,25 1,054.88
Labor Minhnums Applied
DESCRIPTION QTY REMOVE REPLACE TAX OP TOTAL
Flat roofimembrane roofing labor LOO EA 0.00 wIA7 BEG 47.19 280,06
mininoom
Totals: Labor Minimums Applied 8.16 47,49 ZEON
Line ftem Totals: COVENANTREALTY 4,638.87 21,778.44 138,795.44
Grand Total Areas:
6,303.63 SF Walls 1,837.56 SF Ceiling $141.19 SF Walls and Ceiling
1,837.56 SF Floor 204,17 SY Flooring 636,17 LY Floor Perimeter
2,465.07 SF Long Walt 1,338.30 S¥ Short Wall 684.58 LF Cell. Perimeter
0.00 Floor Area 0.00 Total Area 9,00 interior Wail Area
0.00 Uxterior Wall Area 0,00 Exterior Perimeter of
Walls
G00 Suelace Area 6.00 Number of Squares 0.00 Total Perimeter Length

0,00 Total Ridge Length

COVENANTREALTY

0.00 ‘foial Hip Length

91672019 Pape: 19

Clase ED toi 2utias

 
Case 2:20-cv-00301-KSM Document1 Filed 01/16/20 Page 35 of 50

Young Adjustment Company
900 Lenmet Drive

Blue Bell, PA 19422
(215)654-6800

Summary for Dwelling

Line item Tota! 112,328.23
Material Sates Tax 673,34
Cleaning Mtl Tax 6.37
Sublota) 413,007,94
Overhead 10,370.55
Profit 11,407.89
Gleaniag Sales Tax 269,36
linsuranc & Pernii’ “3,730,80
Replacement Cast Value $138,795.54
Net Claknt $138,793.54

 

fim Vallone

COVENANTREALTY 9/672 019 Page: 20

Case 1D: 191201163

 
Case 2:20-cv-00301-KSM Document1 Filed 01/16/20 Page 36 of 50

Young Adjustment Company
900 Lenmar Drive

Blue Bell, PA 19422
(215)654-6800

Recap of Taxes, Overhead and Profit

 

 

 

Overhead Profit (10%) Moaterial Sales Cleaning Mitt Cleaning Clothing Ace Manuf. Home Storage Insurance &
(10%) Tax (6%) Tax (6%) Sales Tax Tax (6%) Tax (6%) = Rental Tax Permits (3%)
(O%) HM)
Line Iiems
_, 10,370.35 _ $4,407.89 673.34 4.37 269,36 0.00 0.00 0,00 3,739.80
Trotat —— = ==

10,370.55 11,407.89 673,34 6.37 269.36 0.00 0.00 6.00 3,739,80

COVENANTREALTY HOOD Page: 21

Case 1D: poipediod

 
Case 2:20-cv-00301-KSM Document1 Filed 01/16/20 Page 37 of 50

Young Adjusiment Company

 

900 Lenmar Drive
Bie Bell, PA 19422
(215}654-6800

 

 

 

Recap by Room
Estimate; COVENANTREALTY
Double Pitched Glass Avy Metat Frame Skylight Stra 67,886.25 60.44%,
Entry/Foyer FLAS 0.06%
Entry Hall 37,58 005%
Stairway to Basement 68.04 0.06%
Basement by Elevator 42.50 0.07%
Ist Floor Elevator Area 2,202,607 1.96%
Stairway ‘Fo 2nd Itoar 802.16 0.71%
2nd Fleor Lower Level 927,88 0.83%
ind Floor Elevator Area 3,087.79 275%
2nd te 3rd Floor Stairway 362,46 0.32%
Lower 3rd Floor Hallway 1,589.57 1.42%
2nd To 3rd Floor Stairway 255.50 0.23%
ard Floor Hlevator Arca 3,164.69 282%
Stairs io Lower 4th Floor Hailway {210,93 108%
4th Floor Lower Hallway 3,189.85 2.84%
Stairs To 4th Floor 2,135.99 1.90%
4th Floor Bievater Area 6,962.65 TOBY
Apardnent 8 Living Roam 1204.37 LET
Apartment 20 Living Room 144d,0i 1.29%
Apartment 19 Bedreom 2,069.51 1a4%
Roof 640,06 DAT
Miscellancous 10,707,538 3.53%
Labor Minimums Applied 24,7) 0.20%
Subtotal of Areas 112,328.23 100,00%
Total 112,328.23 108.00%
COVENANTREALTY WO/PG19 Pape: 22

Coase 1D: 101204163

 
Case 2:20-cv-00301-KSM Document1 Filed 01/16/20 Page 38 of 50

Young Adjustment Company

 

500 Lenmer Drive
Blue Beil, PA 19422
(215)654-6800

 

 

 

 

 

 

 

 

Recap by Category

O&P Items Total mo
CLEANING 3,703.84 Z,6T%.
CONTENT MANIPULA PION 268.81 0.19%
GENERAL DEMOLITION 1,698,18 1.22%
DRYWALL 12,37 8.01%
BLECTRICAL 724.61 B.52%
ELECTRICAL - SPECIAL SYSTEMS 380.06 1.27%
FLGOR COVERING - CARPET 453.16 0.33%
FLOOR COVIERING - VINYL 4,410,40 3.18%

730.00 0.54%
FINISH CARPENTRY / TRIMWORK 708.28 0.51%
GLASS, GLAZING, & STOREFRONTS 4,253.04 3.06%
LABOR ONLY £,608.38 LAG
LIGHT FIXTURES 1,607.82 ~ Learn
INTERIOR LATH & PLASTER 2,599.47 1.87%
PAINTING 12,188.77 8.72%
ROOFING 3,235.41 2.33%
TEMPORARY REPAIRS 137,50 B.10%
WINDOWS - SKYLIGHTS 64,255.64 46.30%
WINDOW TREATMENT 62.98 0.05%
GO&P Items Subtotal 193,026.56 14.23%
Non-O&P Items Total Ay
MISC, LQUIPMENT ~ COMMERCIAL 1,896.00 136%
TEMPORARY REPATES 6,691.67 4.82%
WATER EXTRACTION & REMEDIATION 720.00 0.52%
Non-O&P Ltems Subtotal G,301.67 6.70%
O&P Items Subtotal 103,026.56 FALZIM
Material Sales Tax 673.34 6.49%
Cieaning Mtl Tax 6.37 8.08%
Overhead 10,370.55 TAT
Profit 11,467.89 $.22%
Cleaning Sales Tax 269,36 8.19%
Insurance & Permits 3,739.84 2.69%
"Fotal 138,795.54 10.00%

COVENANTREALTY B/6F2019 Paye: 23

Case 1D: bop2udina

 
Case 2:20-cv-00301-KSM Document1 Filed 01/16/20 Page 39 of 50

Young Adjustment Company

900 Lenmar Drive
Blue Bell, PA 19422
(215)654-6800

 

 

Bee
joc ea

! 1-DSCO08S0 Date Taken: 7/ P19

COVENANTREALTY MGAOLY Page: 24

Case 1D: 19o1zodies

 
Case 2:20-cv-00301-KSM Document1 Filed 01/16/20 Page 40 of 50

EMERGENCY SERVICES

Case (ls poptudias

 
Case 2:20-cv-00301-KSM Document1 Filed 01/16/20 Page 41 of 50

BELFor €@p

PROPERTYRESFORATEO SF
fal tte atte Alda otk

RATE & MATERIAL ESTIMATED PRICING TOOL

JOR INFORMATION BILL TO INFORMATION

 

Logs pate Save AS 108 meOnHation
SLUG T+
nUKEEA HABE
Varghese Thontas
NAHE ADDRESS
Varghese Thomas 101 East High Street
ADPRESS
LOL East High Straet
aay $T arp
Pottstown PA 19464
cy Ss? au IHSURAHCE
Pollstown PA 19464
PHONE & ATTENTION
EMAL ee:

 

 

R&M ESTIMATED PRICING SUMMARY

 

SELECT AATE SHEET SPP
2019 BELFOR-NATIONAL
SCLLCT SCUVICE 55 THIS A CAT LOSS?
BOARD UP N
AMER £ —
PROJECTIONS
CATEGORIES ANQUNT MARKUP SUBTOTAL
LABOR-SCHEDULEO {lnclgas gm. tenis} $4,487.22 #0.00 $4,487,22
EQUTPMENT-SCHEDULED $455.00 $0.00 55.00
CONSUMAGLES -SCHEDULED F0.00 $0.00 SOO
DOCUMENT RECOVERY $0.00 $0.00 30,00
EQUIPMENT RENTAL (includes feel} $0.00 $0.00 $0,00
REIMBURSABLE $0.00 $0.00 $0.00
PW LABOR $0.00 $0.00 $0.00
VENDOR & SUBCONTRACTOR $609.00 $126,006 $726.00
$5,668.22
$5,668,22

PROJECTED SCOPE OF WORK
This Cast projectioa is for the rermaval of a bive tarp previosly installed, Then we will temporary frame a reaf over the damaged area with
2x10 and plywood to install ice and water sheild to cover the hole. The edges will have to be caulked or mucked and webbed to step water
from entering the buliding. This Is a temporary repalr only.

THIS R&M ESTIMATED FRICING SUMMARY PREPARED BY

 

 

HARE THAIL ADGRESS

Lee Smithson lee. smitison Gus, belfar.cam

PHOnt HOFER WATE f TLHE

494,576.7290 July 18, 2019 f 11:65 AM
DISCLAIMER —

IMPORTANT Customer h ereby Agrees te tive faliowiny terns: This is a rate aruf matertat projection report and ceprevents estimated costs at the line it }

was compieted. This estimate ts based as tte job sta 7749/2018 Any changes to the start date will impact the estimate including our

overtime calculations, the hours and matedals ngeded and/or the scape due to exacerbatian of the orginal damage. This estimate is for valuation
putddses only andis not a guarantes of BELFOR’S tatai casts. If you should decide ta proceed with the prafect, BELFOR wilt netky yau of and get
consent belore perfonning york on any material additions ro the scope ef this project. These projected casts are void should there be e change in the bullding
condgions, uneresenn wealher canditigg or any Gther unforeseen issues, requests or requirements. BELFOR will invelce far work perfonme|d of 4

rate did instedals basis and you wil be responsible for additional duarges for any epphvable subcontracted far equipinent, luel, celated service sets,

ase 1D: po) 2u4a1G3 -

 
Case 2:20-cv-00301-KSM Document1 Filed 01/16/20 Page 42 of 50

foennits, ies, sales tex, administrative reporting or required appearances tacking coult vppearances arising oul of Ure services.

 

 

Case 1D: 194 204163>

 
Case 2:20-cv-00301-KSM Document1 Filed 01/16/20 Page 43 of 50

Brandywine bate ivotcet
od | Elevator 8/6/2019 7-aa789

Company Brandywine Elevator Company inc

 

PO Box 1377
al To Hockessin, DE 19707
Covenant Realty lac Phone: 302-235-8583
#
OLE High Street Fax: 302-288-2317
Pottstown PA £9464
contract Pa Project Location Terms
Nes a6
Hours or Quantity «Description Rate Arnount
2 Teehmicion troubleshot elevator, skylights Fell on top of elayaiar car top, Glass aii aver 198.09 396,00
penthouse and canant get to tha top of the car, Tech will need glass to be cleaned and
water removad/trtad, will renin when cleaned and car fs dry. 7/12/2049, 2h
Sales Fox PA 6.00% 0.80
i business, please contact us at 302-235-8551 if you
Thank you for your business, p ¥ Total §396,00

have any questions.

Crise [D: 19: ao4ie3

 
Case 2:20-cv-00301-KSM Document1 Filed 01/16/20 Page 44 of 50

RTING DOCUMENTATION

 

Case [1 191304163

 
Case 2:20-cv-00301-KSM Document1 Filed 01/16/20 Page 45 of 50

 

) Brandywine
7; Elevator
Company

 

 

August 5, 2019

To: Equipment Location:
Covenant Realty 101 High Street
814 Torresdale Avenue

Pottstown, PA 19136

Attn: Jennifer Laver Elevator fi: 604

 

Repair Proposal

 

Scope of Work:

Brandywine Elevator propases to install a new doar lack os the 1" flaor door, The original Igck bas bean damaged
by recent water from the roof area, After the fock is Installed the alevatar will be tested far proper operation and
retumed to service,

No. of elevators Price per elevator Total cost
One (4) $1,890.00 $1,890.00

Cost: One Thousand Elght Hundred Ninety Dollars and 00/100 cents
Payment terms: Payment for work will be due upon completion.

“To proceed with work please sign the authorization below and return to Brandywine Elevatar, Please contact our
office should you have any questions regarding this repair proposal.

 

 

Covenant Realty “np Elevator
Ce FLT Pe
Signature of Authorized Representative Lorrié Sonsini

Date eee een mn B/shg

 

 

/

ae
por

 

Pa Gon 1Gys 4 fockagees UG CGP a7 6 B BMD-gS5 Gat + Pa poh

Case ID: 191204463

 
Case 2:20-cv-00301-KSM Document1 Filed 01/16/20 Page 46 of 50

 

 

 

QUOTE #: 5024991-107108R1 | frsthsiimationnelssovetacom

Phone: 1-800-388-0293

 

Date: 07/26/2019 : Attention:
Job Name: Pottstown High Mise

a : WOLFAR SOCIATES
Dealer Name LFARTH & ASSO ship-To Zip Coda: 19464

Address; 1134 PAYNE RO
City: GREEN LANE State: PA

Flat Bed Truck Dell *
Zip Code: 18054 ruck Delivery

Lift Gate Needed: No

Phone #: 8008600132 Fax #: 2152340469

Purchase Order #:
Tim Marin x4523

 

 

 

 

 

“aty | Materlal# _ "Description ~ Ualt Price Extended Price

 

 

 

 

 

 

 

 

 

 

 

 

 

1 SPECIALCGRG | 600 SERIES STRL RDG W GLASS $30,796.00 $30,796.00.
ae ee err nee] poe can tet
Notes: Product Subtotal § 30,798.00
Freight Charge $944,849
Crate Fee $4
Sales Tax* $

 

 

 

ORDERTOTAL $31,740.64

DEALER NET COST

 

 

 

‘Applicable sales tax will bo canfigured once order !s finalized and confirmed on the order acknowledyemanl.

 

Dealer Instructions: * Quote valid for 90 days from the date listed above

Changes in quantities, size, finish, and/or delivery jocation may
resuit in changes Eo the quoted price

AS7S Surcharge wil be added to alf Residential Deliverlos and
Construction Sltes with no loading dock or forklift

2. Fillin Purchase Order number in ficld above. ay hase cena ae todettvery aay accessorial charges that
4. Email signed quote along with a copy of your purchase Freight charge ts for standard detivery services unless noted

order to estimating. wells@velux.com, otherwise

1. Review inferrnation on ALL pages for accuracy.
2, Sign each page as indicated to acknowledge acceptance af
the quote,

.

 

 

 

Signature

 

(Dealer Bepresentative - Sgnsture Required}

s _ Cencellation charga after shop drawings, prior lo raianse: $750.00
« Cancellation charge aitar stamped drawhig/eaiculations: $2,400.00 per set af Calculafions.
« — Cancoliation of order affer if is released to production is not perinitied

 

 

Case Ed: 19:204te3

 
Case 2:20-cv-00301-KSM Document1 Filed 01/16/20: Page 47 of 50

 

Phone: 1-800-388-0293

 

 

Q uJ OT FE # * 5024991-1G7108R1 Email: estimating. wellb@vetux.cam

 

 

 

 

Date: 07/26/2019 , Job Name: Pottstown High Rise
Qty Material # and Description Unit Price Extended Price |
{Fralght Not included}

 

 

 

 

Length Along Silk: 19'-9

Span: 18'-0 (Slope Each Side Of Ridge 9'-9)
Bays Upslope: 2

Pitch: 5?

Bays Along Length: 5

Ends: 0

Glazing Area (SqFt): 385

Lami

Finish: Std. Powder coat

Approx, Weight - total systern including 1GU: 4,422 Lbs
Assemadly Method: Ships knocked Down/Unglazed
Glazing Method: Glazing ships direct to customer

1 SPECIAL CGRG 600 series stAL RDGW atAss $30,796.00 | $30,796.00

Glazing Selection: 1 1/16" 1.G.; 1/4" Clear Temp Solarban 60 (2} Over 5/16" Clear H.S.

 

 

if sfamped drawings and calculations are required

 

Standard submillal package en custom products includes basic shop drawings. Add $2,800.00 {Unless Noted Otherwise on page 7)

 

Case [Lh 19204163

 
Case 2:20-cv-00301-KSM Document1 Filed 01/16/20 Page 48 of 50

 

 

 

 

 

 

. . Emall:esimating wells @yelyx com
QU OTE Hf: 5024991-107108R1 Phone: 1-806-388-0293
Date: 07/26/2019 a —_ Job Name: Poltstown High Riss
INCLUSIONS

«Aluminum Flashing associated with the skylight, VELUX standard alley, Temper and Gauge
« Manufactures 5 year Warranty (U.N.G.)

 

EXCLUSIONS
* Structural Curbs (installed curhs must restst forces generated by the skylight}
+ Substructure, Steel Angles, Clips, Standoffs (U.N.0,}
6 Counter Flashing
a Additianal Testing (other than what is avallable)
«  Instalfation
4 Flashings on Lumbwall (FPVP) ULN.G.
® Attic Maintenance Stock, Curb Sealant, Curb Installation, Anchors, Field Measurements, Field Testing
® Mock-Ups, Shims Sfocking or Final Cleaning
* Items not specifically included

NOTES
s Units are not designed to meet 40psf Positive and Negative Loads (U.N.O.}
+ Quotes are based solely on VELUX standard details and fabrications
+ Skylight systems are not zero thrust systems (U.N.G.)
e (Upon submission of final approvals to VELUX, any changes affecting cost shali require a new price to the buyer

 

 

Case [D> pe r2o4+1a3

 
Case 2:20-cv-00301-KSM Document1 Filed 01/16/20 Page 49 of 50

Mai] - VVallone@youngadjustment.com Page | of 2

FW: Skylight Replacement

Bob Wolfarth <mc29woalf@verizon.net>

Theo 9/5/2019 12:34 PM

Tadin Vallone «J¥allone@youngadjustmeat.cam>;

1 attachments (35 KB)

Wasco Quote Pottstown HR.dooe:

Jina,

The following Is the Skylight Doctors’ budget price to install (no material) the skylight on the Pottstown project.

Attached is the Velux/Wasco material only quote.

Thanks for the opportunity.

Bob i

From: Phil Jones <pjones@skytightdoctors.com>
Sent: Thursday, September 5, 2019 12:05 PM
To: ‘Bob Welfarth' <me29wolf@verizon.net>
Subject: RE: Skylight Replacement

Bob, here ts a Budget Only of what it would cost to Install this unit. Providing a
structural engineer inspects that curb and wail for a Pinnacle 500 System and Insuiated
Glass the cost would be $32,515.00 that’s with crane for lifting material to and from the
roof and others providing dumpster. | did not include counter flashing only flashings
that are supplied with the unit.

Regards,

Phillip Joney

- General Manager

Skylight Decters LLC
1167 Bridge Road
Scbhwenksville, PA 19473

  

Phone: 715.641.1113
Fax: 215,641.,.10115

https:/foutlook office com/owa/?path=/mailinbox —S/5f2019
Case UD: 1¢h2udis2

 
Case 2:20-cv-00301-KSM Document1 Filed 01/16/20 Page 50 of 50

Stephen Figlin

Fron: Varghese Thomas <vathomas,pvi@gmail.com>

Sent: Friday, August 9, 2019 5:72 PM

To Carole Aubrey; Stephen Figlin; Rental Office /
Subject: Re: Covenant Realty - Collapse/Wind 7/10/19 - Claim # WACL-2019-226
Attachments: 101 Elevator.pdf

Hello Steve,

How are you? I know you're in the process of submitting the claim for 107 High St. Pottstown - Atriun damage
to the insurance company. Meanwhile, I wanted to provide you with the expense from our part for the damage
como] and clean up before the restoration company was engaged. Please see the atlached invoices and
quotation from the Elevator company as well, I'm not sure, how much will be the charge for the Fire Alarm
restoration. T'll send you that as soon as I know that. Belfor (restoration company) of course has done the
temporary roof and (he clean up to restore the property. I know that you'll be factoring their bill into your claim.
Belfor had also engaged an electrician to repair and restore the electric, for which Lee from Belfor should be
able to give you the invoice.

As far as what we spent, on the material for the immediate damage control, such as, tarps, ropes, sump pumps,
‘extension cods, emergency lighis through ont the common areas, $1,023.45. Two guys working day and night
(on and off) for 3.days, 48 hours at the rate of $15.00 an hour, $720.00. Total, 1,743.00.

Also, please see the allached invoices from Brandy Wine Elevator Company.

Thank You!
Varghese A. Thomas

On Thu, Aug 1, 2019 at 3:19 PM Carole Aubrey <CAubrey@younvadiustnent.com> wrote:

Good Afternoon,

On behaif of Mr. Steve Figlin, please sec the attached correspondence in regard to the above captioned matter.

Should you have any questions, please feel free to contact Mr. Figlin at 215-654-6800 or
stiuinivervadjusunent.com,

Thank you,

Carole Aubrey, Administrative Assistant

Case TD: 91204163:

 
